Citation Nr: 1035749	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to September 
2002.

This appeal came to the Board of Veterans' Appeals (Board) 
initially on appeal from a rating decision in which the RO denied 
entitlement to service connection right shoulder disability.

In October 2008 and August 2009, the Board remanded this case for 
further development.


FINDING OF FACT

The evidence shows that the Veteran's degenerative joint disease 
of the right shoulder with impingement syndrome had its onset in 
service.


CONCLUSION OF LAW

The criteria for service connection for Veteran's degenerative 
joint disease of the right shoulder with impingement syndrome are 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a right 
shoulder disability, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  For the showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disability and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for certain specified diseases, 
including arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence as to any issue material to the determination, 
the benefit of the doubt is afforded to the Veteran.

After a careful review of the evidence of record, and resolving 
all doubt in the Veteran's favor, the Board finds that service 
connection is warranted.  

Service treatment records reflect that, in March 1999, the 
Veteran was treated for complaints of back pain extending from 
one shoulder blade to the other, with muscle spasms.  She 
attended physical therapy for about three months.  In the medical 
history portion of the July 2002 separation examination report, 
complaints of shoulder pain, as well as numbness and tingling 
down both upper extremities to her hands were noted.  However, no 
right shoulder disability was diagnosed.

Post-service medical records reflect that a February 2004 MRI 
showed partial tendon tears of both shoulders and degenerative 
changes of the acromioclavicular (AC) joint.  

An April 2004 VA orthopedic surgery consult report reflects long-
standing bilateral shoulder and neck pain, which the Veteran 
stated had been going on since the time in the military.  On 
examination, she had discomfort with Spurling maneuvers.  The 
assessment was pain to both shoulders. 

During a January 2009 VA joints examination, the Veteran reported 
that she had had left shoulder pain since 1996 and right shoulder 
pain since 2000 that had progressively worsened.  Pain was noted 
on examination.  X-rays of the right shoulder were normal; 
however, a December 2007 MRI showed minimal tendinopathy in both 
shoulders.  The diagnosis was history of right shoulder minimal 
tendinopathy.  The examiner opined that it was unlikely the right 
shoulder disability started in service as it was not documented 
in service.  In a March addendum, the January 2009 VA examiner 
explained that the right shoulder tendinopathy was not documented 
in service, adding that the Veteran "did not have complaint of 
[her] right shoulder while [s]he was in the service."  
Therefore, it is unlikely to be as a result of service.

At a November 2009 VA joints examination, the Veteran reported 
that her right shoulder problems began in 1996, while in service, 
and that she had had right shoulder pain since 2000.  She 
complained of intermittent right shoulder pain with aching and 
throbbing.  The Veteran also had tingling and swelling in her 
right hand.  She did not remember going to see the physician for 
her right shoulder while in the service but she stated that her 
pain did start while she was still on active duty.  On physical 
examination of the right shoulder, pain, stiffness and weakness 
were noted.  Flare-ups of moderate severity occur several times a 
week and last hours to days.  Increase in activity causes the 
exacerbations, rest and pain medications alleviate the symptoms.  
The examiner noted that a February 2004 MRI showed partial tendon 
tears and degenerative changes of the right shoulder and AC 
joint; while a December 2007 VA MRI revealed mild distal 
supraspinatus tendinopathy but no rotator cuff tear.  The 
diagnosis was right shoulder degenerative joint disease with 
impingement syndrome.  The examiner noted that the Veteran does 
not have any medical documentation of a right shoulder problem 
while in the service.  The only thing that the examiner had to go 
on was the Veteran's statements that the pain started while she 
was in the service.  Thus, the examiner opined that it seems 
likely that her current right shoulder disability started while 
she was in the service.  The examiner added that there is no 
medical evidence that her right shoulder was aggravated by the 
left shoulder disability, noting that medical literature does 
also not support the claim that a contralateral injury would 
occur.

The Veteran has a current diagnosis of right shoulder 
degenerative joint disease with impingement syndrome.  In various 
statements, the Veteran contends that she has had continuing and 
progressively worsening right shoulder pain that had its onset in 
service.  The Boards finds that the Veteran is competent to make 
these contentions because her symptoms of pain with numbness and 
tingling in the upper extremities are readily observable and were 
noted on the medical history portion of her separation 
examination report in July 2002.  Additionally, the Board finds 
her account credible based on her consistent description of her 
symptomatology and the fact that a February 2004 MRI, less than 1 
1/2 years following service discharge, revealed partial tendon 
tears of both shoulders and degenerative changes of the AC joint.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  See Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

The Board acknowledges that the January 2009 and November 2009 
examiners' opinions appear at odds with each other.  However, the 
Board finds the November 2009 VA examiner's opinion is clearly 
more definitive and more probative on the question of the 
relationship between the Veteran's diagnosed right shoulder 
disability and service.  See Winsett v. West, 11 Vet. App. 420, 
424-25 (1998) (it is not error for the Board to value one medical 
opinion over another, as long as a rational basis for doing so is 
given); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board).  Both VA 
examiners reviewed the claims file and failed to note that the 
Veteran had complained about shoulder problems on her separation 
examination.  Unlike the January 2009 VA examiner, the November 
2009 VA examiner considered not only the service treatment 
records but also the Veteran's lay statements of continuing 
symptomatology.  Thus, the November 2009 VA examiner's opinion is 
more thorough and reflects the totality of the evidence and, as 
such, is more probative. 

Thus, the Board finds competent and credible the Veteran's 
history of having right shoulder problems since service because 
the service treatment records confirm complaints of shoulder 
pain, VA treatment records and examination reports show that the 
Veteran has a current right shoulder disability, and the 
Veteran's contentions and descriptions of her right shoulder 
condition are consistent and credible and demonstrate a 
continuity of symptomatology dating from service to present day.  
In light of Davidson and Jandreau and the November 2009 VA 
examiner's opinion, and resolving all doubt in the Veteran's 
favor, the Board finds that service connection is warranted for a 
right shoulder disability.


ORDER

Service connection for Veteran's degenerative joint disease of 
the right shoulder with impingement syndrome is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


